Title: From George Washington to the United States Senate and House of Representatives, 26 January 1791
From: Washington, George
To: United States Senate and House of Representatives



United States January 26th 1791.
Gentlemen of the Senate and House of Representatives

I lay before you the copy of a letter from the President of the National Assembly of France to the President of the United States, and of a decree of that Assembly which was transmitted with the above mentioned letter.

Go: Washington

